UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7792


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RANDOLF MOORE, a/k/a Randy, a/k/a Booney,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-7)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolf Moore, Appellant Pro Se. Steve R. Matheny, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randolf    Moore   appeals     the     district   court’s    order

denying his motion to reconsider the district court’s previous

order denying his motion to supplement.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Moore, No. 4:95-cr-00041-H-7 (E.D.N.C. Aug. 6, 2009).              We deny

Moore’s    motion    for   transcript     at    government   expense,     and

dispense   with     oral   argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2